SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 KEYUAN PETROCHEMICALS, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA 45-0538522 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered: Common Name of each exchange on which each class is to be registered: The NASDAQ Stock Market LLC If this Form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box.x If this Form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box.o Securities Act registration statement file number to which this form relates: 333-167029 Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Item 1.Description of the Registrant’s Securities to be Registered. A description of the securities to be registered is contained in our Registration Statement on Form S-1/A (File No.: 333-167029) as filed with the Securities and Exchange Commission on July 23, 2010, which is incorporated herein by reference. Item 2. Exhibits None. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Keyuan Petrochemicals, Inc. (Registrant) Date: July 28, 2010 By: /s/ Chunfeng Tao Name: Chunfeng Tao Title: CEO 2
